741 F.2d 1129
Manuel LUCERO, Plaintiff-Appellant,v.Dan RUSSELL, Acting Warden, et al., Defendants-Appellees.
No. 83-3871.
United States Court of Appeals,Ninth Circuit.
Submitted Aug. 8, 1984.Decided Aug. 28, 1984.

Manuel Lucero, in pro per.
Nick A. Rotering, Sp. Asst. Atty. Gen., Dept. of Institutions, Helena, Mont., for defendants-appellees.
On Appeal from the United States District Court for the District of Montana.
Before PECK*, WRIGHT, and FARRIS, Circuit Judges.
EUGENE A. WRIGHT, Circuit Judge:


1
Manuel Lucero filed a 42 U.S.C. Sec. 1983 action alleging that officials at Montana State Prison violated his constitutional rights by administratively transferring him to maximum security without a hearing.  We affirm the district court's dismissal of the complaint.


2
The Due Process Clause protects only property and liberty interests arising from (1) the Due Process Clause itself or (2) state law.   Hewitt v. Helms, 459 U.S. 460, 466, 103 S. Ct. 864, 869, 74 L. Ed. 2d 675 (1983).  Lucero's administrative transfer was well within the terms of confinement ordinarily contemplated by a prison sentence and did not infringe on any liberty interest protected by the Due Process Clause.  Id. at 869-70.  Lucero has not shown that Montana, through its laws or regulations, has created a constitutionally protected liberty interest in the transfer.


3
Prison officials have broad administrative authority over the prisons they manage while inmates retain only a narrow range of protected liberty interests.  Id. at 869.  To hold that "any substantial deprivation imposed by prison authorities triggers the procedural protections of the Due Process Clause would subject to judicial review a wide spectrum of discretionary actions that traditionally have been the business of prison administrators rather than of the federal courts."   Meachum v. Fano, 427 U.S. 215, 225, 96 S. Ct. 2532, 2538, 49 L. Ed. 2d 451 (1976).  The day-to-day operation of state prisons is not the business of federal judges.  Id. at 228-29, 96 S.Ct. at 2540-41.


4
We also find no support for Lucero's contentions that prison officials coerced his guilty plea or used the label "administrative" to evade due process hearing requirements.


5
Affirmed.



*
 Senior Circuit Judge for the Sixth Circuit